
	

113 S1251 IS: Caroline Pryce Walker Conquer Childhood Cancer Reauthorization Act
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1251
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Reed (for himself,
			 Mrs. Fischer, Mr. Menendez, Mr.
			 Casey, Mr. Franken, and
			 Ms. Klobuchar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish programs with respect to childhood,
		  adolescent, and young adult cancer.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Caroline Pryce Walker Conquer
			 Childhood Cancer Reauthorization Act.
		2.FindingsCongress finds as follows:
			(1)Every year,
			 13,500 children in the United States are diagnosed with cancer.
			(2)While the cure
			 rates for some childhood cancers are now over 80 percent, the survival rates
			 for many types of cancers in children remain extremely low.
			(3)According to the
			 Centers for Disease Control and Prevention, cancer continues to be the leading
			 cause of death by disease in children and adolescents under the age of
			 14.
			(4)There are
			 currently more than 360,000 childhood cancer survivors living in the United
			 States.
			(5)As many as
			 two-thirds of childhood cancer survivors experience at least one long-term
			 health effect of their cancer treatment, including secondary malignancies,
			 cardiopulmonary damage, physical and intellectual developmental impairments,
			 endocrine disorders, and others.
			(6)Collection of
			 biospecimens and clinical and demographic data on the maximum possible number
			 of children with cancer in the United States is necessary to improve childhood
			 cancer treatments and cures. Currently biospecimens and some demographic data
			 are collected for less than half of children with cancer.
			3.Comprehensive
			 children's cancer biorepositories
			(a)In
			 generalSection 417E of the
			 Public Health Service Act (42 U.S.C. 285a–11) is amended—
				(1)by redesignating
			 subsections (c) and (d) as subsections (k) and (l), respectively;
				(2)by striking subsections (a) and (b) and
			 inserting the following:
					
						(a)Comprehensive
				children's cancer biorepositoriesThe Secretary, acting through
				the Director of NIH, may make an award for a duration of at least 5 years to an
				entity or entities described in subsection (d) to build upon existing
				initiatives to collect biospecimens and clinical and demographic information
				for at least 90 percent of all children, adolescents, and young adults with
				cancer in 1 or more Comprehensive Children's Cancer Biorepositories to achieve
				a better understanding of the cause of such cancers and the effects of
				treatments for such cancers.
						(b)Use of
				fundsAmounts received under the award under subsection (a) may
				be used to carry out the following:
							(1)Prospectively
				acquire, preserve, and store high quality, donated biospecimens and associated
				clinical and demographic information on children, adolescents, and young adults
				diagnosed with cancer in the United States.
							(2)Maintain a secure
				searchable database on stored biospecimens and associated clinical and
				demographic data from children, adolescents, and young adults with cancer for
				the conduct of research by scientists and qualified health care
				professionals.
							(3)Establish
				procedures for evaluating applications for access to such biospecimens and
				clinical and demographic data from researchers and other qualified health care
				professionals.
							(4)Make available
				and distribute biospecimens and clinical and demographic data from children,
				adolescents, and young adults with cancer to researchers and qualified health
				care professionals for peer-reviewed research at a minimal cost.
							(c)No
				requirementNo child, adolescent, or young adult with cancer
				shall be required to contribute a specimen to a Biorepository or share clinical
				or demographic data.
						(d)Application;
				considerations
							(1)ApplicationTo
				be eligible to receive an award under subsection (a) an entity shall submit an
				application to the Secretary at such a time, in such a manner, and containing
				such information as the Secretary may reasonably require.
							(2)ConsiderationsIn
				evaluating the applications in paragraph (1), the Secretary shall consider the
				existing infrastructure of the entity that would allow for the timely capture
				of biospecimens and related clinical and demographic information for children,
				adolescents, and young adults with cancer.
							(e)Privacy
				protections; consent
							(1)In
				generalThe Secretary may not make an award under subsection (a)
				to an entity unless the Secretary ensures that such entity—
								(A)collects
				biospecimens and associated clinical and demographic information from children
				with appropriate permission from parents or legal guardians in accordance with
				Federal and State law; and
								(B)adheres to strict
				confidentiality to protect the identity and privacy of patients in accordance
				with Federal and State law.
								(2)ConsentThe
				Secretary shall establish an appropriate process for achieving consent from the
				patient, parent, or legal guardian.
							(f)Single point of
				access; standard data; guidelines and oversight
							(1)Single point of
				accessThe Secretary shall ensure that a Biorepository
				established under subsection (a) has electronically searchable data for use by
				researchers and other qualified health care professionals in the manner and to
				the extent defined by the Secretary.
							(2)Standard
				dataThe Secretary shall require all recipients of an award under
				this section to make available a standard dataset for the purposes of paragraph
				(1) in a standard electronic format that enables researchers and qualified
				health care professionals to search.
							(3)Guidelines and
				oversightThe Secretary shall develop and disseminate appropriate
				guidelines for the development and maintenance of the biorepositories
				authorized under this section, including appropriate oversight.
							(g)Definitions
							(1)AwardThe
				term award includes a grant, contract, cooperative agreement, or
				other mechanism determined by the Secretary.
							(2)BiospecimenThe
				term biospecimen includes—
								(A)solid tumor
				tissue or bone marrow;
								(B)normal or control
				tissue;
								(C)blood/plasma;
								(D)DNA and RNA
				extractions;
								(E)familial DNA;
				and
								(F)any other sample
				required by the Secretary.
								(3)Clinical and
				demographic informationThe term clinical and demographic
				information shall include—
								(A)date of
				diagnosis;
								(B)age at
				diagnosis;
								(C)patient’s gender,
				race and ethnicity;
								(D)extent of disease
				at enrollment;
								(E)site of
				metastases;
								(F)location of
				primary tumor coded;
								(G)histologic
				diagnosis;
								(H)tumor marker data
				when available;
								(I)treatment and
				outcome data;
								(J)information
				related to specimen quality; and
								(K)any other
				information required by the Secretary.
								(h)CoordinationThe
				Secretary shall ensure that clinical and demographic information collected in
				accordance with this section is collected in coordination with the information
				collected under section 399E–1.
						(i)Prohibition on
				use of fundsFunds made available under this section shall not be
				used to acquire, preserve, or maintain a biospecimen collected from a patient
				if such activity is already covered by funds available from the National Cancer
				Institute for such purpose.
						(j)ReportNot
				later than 4 years after the date of enactment of the
				Caroline Pryce Walker Conquer Childhood
				Cancer Reauthorization Act, the Secretary shall submit to
				Congress a report on—
							(1)the number of
				biospecimens and corresponding clinical demographic data collected through the
				Comprehensive Children’s Cancer Biorepositories established under subsection
				(a);
							(2)the number of
				biospecimens and corresponding clinical demographic data requested for use by
				researchers;
							(3)any barriers to
				the collection of biospecimens and corresponding clinical demographic
				data;
							(4)any barriers
				experienced by researchers or health care professionals in accessing the
				biospecimens and corresponding clinical demographic data necessary for use in
				research; and
							(5)any
				recommendations with respect to improving the Comprehensive Children’s Cancer
				Biorepository program under this
				section.
							;
				and
				(3)in subsection
			 (l), as so redesignated, by striking the first sentence and inserting the
			 following: For purposes of carrying out this section and section 399E–1,
			 there are authorized to be appropriated such sums as may be necessary for each
			 of fiscal years 2014 through 2018..
				(b)Improving
			 Childhood Cancer SurveillanceSection 399E–1 of the Public Health
			 Service Act (42 U.S.C. 280e–3a) is amended—
				(1)by redesignating
			 subsection (b) as subsection (d); and
				(2)by striking
			 subsection (a) and inserting the following:
					
						(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall award grants to State cancer
				registries to enhance and expand infrastructure to track the epidemiology of
				cancer in children, adolescents, and young adults. Such registries shall be
				updated to include each occurrence of such cancers within a period of time
				designated by the Secretary.
						(b)ActivitiesThe
				grants described in subsection (a) may be used for—
							(1)identifying,
				recruiting, and training all potential sources for reporting childhood,
				adolescent, and young adult cancer cases;
							(2)developing
				procedures to implement early inclusion of childhood, adolescent, and young
				adult cancer cases on State cancer registries through the use of electronic
				reporting;
							(3)purchasing
				infrastructure to support the early inclusion of childhood, adolescent, and
				young adult cancer cases on such registries;
							(4)submitting
				deidentified data to the Centers for Disease Control and Prevention for
				inclusion in a national database of childhood, adolescent, and young adult
				cancers; and
							(5)tracking the late
				effects of childhood, adolescent, and young adult cancers.
							(c)CoordinationThe
				Secretary shall ensure that information collected through State cancer
				registries under this section is collected in coordination with clinical and
				demographic information collected under section
				417E.
						.
				4.Report to
			 improve development of new drugs and biologic products to treat childhood
			 cancers
			(a)In
			 generalNot later than 2
			 years after the date of enactment of this Act, the Comptroller General of the
			 United States shall report to Congress on barriers to studying oncologic
			 therapies in pediatric populations under section 505B of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355c).
			(b)ContentThe report under subsection (a) shall
			 include—
				(1)an assessment of the feasibility of
			 requiring studies for a pediatric oncologic indication under section 505B of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355c) if the therapeutic
			 target of a drug or biologic product for an adult oncologic indication is
			 highly relevant to any pediatric cancer to which it could apply;
				(2)recommendations
			 to overcome any barriers identified in the report on how to improve research,
			 development and access to new oncologic therapies for use in pediatric
			 patients; and
				(3)an assessment of the potential impact of
			 altering the exemption under subsection (k) of such section 505B.
				(c)Stakeholder
			 InputThe report under subsection (a) shall be developed with
			 input from relevant stakeholders.
			
